UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 25, 2010 FUELSTREAM, INC. (ExactName of Registrant as Specified in Charter) Delaware 333-14477 87-0561426 (State of Other Jurisdiction (Commission File (IRS Employer Of Incorporation) Number) Identification No.) 10757 South River Front Parkway, Ste 125 South Jordan, Utah (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(801) 816-2510 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-k filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act []Soliciting material pursuant to Rule 14a-12 under the Exchange Act []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 3.02 Unregistered Sales of Equity Securities On May 25, 2010 Fuelstream, Inc. (the “Company”) issued 50,000,000 shares of its common stock to Opiuchus Holdings, Inc., a New York corporation owned and controlled by Mark Klok, the Company’s Chief Executive Officer and an accredited investor.No solicitation was made and no underwriting discounts were given or paid in connection with this transaction.The Company believes that the issuance of shares to Opiuchus Holdings, Inc. was exempt from registration with the Securities and Exchange Commission pursuant to Section 4(2) of the Securities Act of 1933. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Fuelstream, Inc. By:/s/ Mark Klok Date:May 25, 2010 Mark Klok Chief Executive Officer
